DETAILED ACTION
                                                 REASONS FOR ALLOWANCE
1.	Claims 21-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  09/22/2021 regarding claims 21-40 have been considered and are persuasive.  The prior art does not disclose ”add the one or more log records to a log, having one or more portions, for the database, wherein the one or more log records are added to a first portion of the log that is maintained in an addressable portion of the one or more non- volatile memory modules of the system memory to recover a consistent state of the database in an event of a subsequent database engine failure that results in the loss of data stored in the one or more volatile memory modules of the system memory, wherein the addressable portion is mapped into an application address space of the database engine, and wherein the non-volatile portion is byte-addressable; and flushing the one or more log records from the non-volatile portion of the system memory to a block-based storage device based on an amount of available storage space in the non-volatile portion of the system memory”, as required by claim 21 and a similar to the limitations of claims 25 and 33.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 21, 25 and 33 are allowed.  Dependent claims 22-24, 26-32, 34-40 are allowed at least by virtue of their dependency from claims 21, 25 and 33.
 issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 21, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153